Citation Nr: 1725800	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for service-connected chronic tailbone pain/injury, residual coccyx fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 2003 to December 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Gretna, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for chronic tailbone pain/injury, residual coccyx fracture with a noncompensable (0 percent) evaluation, effective December 4, 2004.  The claims file is now in the jurisdiction of the New Orleans, Louisiana RO. 
A September 2015 Board decision (by a VLJ other than the undersigned) remanded the case for additional development.  The case is now assigned to the undersigned. 


FINDING OF FACT

The Veteran's residuals of a coccyx fracture are manifested by pain and difficulty standing, sitting, and bending.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for service-connected chronic tailbone pain/injury, residuals of coccyx fracture have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5298 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  However, inasmuch as the full benefit sought (a 10 percent disability evaluation, which is the maximum available for this disability) is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks a higher initial rating for her service-connected chronic tailbone pain/injury, residuals of a coccyx fracture, which are currently evaluated as noncompensable under 38 C.F.R. § 4.71a , Diagnostic Code 5298.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.

Under Diagnostic Code 5298, a noncompensable evaluation is assigned for partial or complete removal of the coccyx, without painful residuals, and a maximum 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2015).

At a June 2007 VA bones examination, a June 2008 VA joint examination, and a August 2010 VA general medical examination, the Veteran reported chronic coccyx pain, which had gotten progressively worse since her separation from service, and difficulty sitting, standing, and bending.  On these examinations she also reported having no history of hospitalization or surgery on her coccyx.  A review of VA treatment records also shows no history of surgery on her coccyx. 

The RO has assigned a noncompensable rating under Diagnostic Codes 5298, because the Veteran's disability is considered analogous to removal of the coccyx.  Although the Veteran has not had a partial or complete removal of her coccyx, the Board finds that she does have a disability of the coccyx with residual pain.  A noncompensable disability evaluation is assigned under 5298 when there are no painful residuals but, in this case, the Veteran does experience pain as well as difficulty sitting, standing, and bending.  Accordingly, the Board finds that the disability picture more nearly approximates the schedular criteria for the (maximum) 10 percent rating under Code 5298. 


ORDER

Entitlement to an initial rating of 10 percent for chronic tailbone pain/injury, residuals of coccyx fracture is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


